Exhibit 99.3 PRO FORMA VALUATION REPORT CHEVIOT FINANCIAL CORP. Cincinnati, Ohio PROPOSED HOLDING COMPANY FOR: CHEVIOT SAVINGS BANK Cincinnati, Ohio Dated As Of: August 5, 2011 Prepared By: RP® Financial, LC. 1100 North Glebe Road Suite 1100 Arlington, Virginia22201 RP® FINANCIAL, LC. Serving the Financial Services Industry Since 1988 August 5, 2011 Boards of Directors Cheviot, MHC Cheviot Financial Corp. Cheviot Savings Bank 3723 Glenmore Avenue Cheviot, Ohio45211 Members of the Boards of Directors: At your request, we have completed and hereby provide an independent appraisal (“Appraisal”) of the estimated pro forma market value of the common stock which is to be issued in connection with the mutual-to-stock conversion transaction described below. This Appraisal is furnished pursuant to the requirements of the Code of Federal Regulations and has been prepared in accordance with the “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization”, originally promulgated by the Office of Thrift Supervision (“OTS”), and applicable regulatory interpretations thereof. Description of Plan of Conversion and Reorganization On July 12, 2011, the respective Boards of Directors of Cheviot, MHC (the “MHC”) Cheviot Financial Corp. (“Cheviot” or the “Company”), and Cheviot Savings Bank (the “Bank”), Cincinnati, Ohio, adopted a Plan of Conversion (the “Plan of Conversion”) whereby the MHC will convert to stock form.As a result of the conversion, Cheviot, which currently owns a majority of the issued and outstanding common stock of the Company, will be succeeded by a newly formed Maryland corporation with the name of Cheviot Financial Corporation.Following the conversion, the MHC will no longer exist.For purposes of this document, the existing consolidated entity and the newly incorporated entity will hereinafter be referred to as Cheviot or the Company, unless otherwise noted.As of June 30, 2011, the MHC had a majority ownership interest in, and its principal asset consisted of approximately 61.5% of the common stock (the “MHC Shares”) of Cheviot.The remaining 38.5% of Cheviot common stock is owned by public stockholders. It is our understanding that Cheviot will offer its stock, representing the majority ownership interest held by the MHC, in a subscription offering to Eligible Account Holders, Tax-Qualified Employee Stock Benefit Plans including the Bank’s employee stock ownership plan (the “ESOP”), Supplemental Eligible Account Holders and Other Members, as such terms are defined for purposes of applicable regulatory requirements governing mutual-to-stock conversions.To the extent that shares remain available for purchase after satisfaction of all subscriptions received in the subscription offering, the shares are expected to be offered for sale in a community offering.Shares not purchased in the subscription and community offerings may be offered for sale to the general public in a syndicated offering. Washington Headquarters Three Ballston Plaza 1100 North Glebe Road, Suite 1100
